Sedgwick, J.,
concurring.
No one denies that there was at least serious doubt as to the jurisdiction of the Arkansas court to give the wife anything on account of the Nebraska land. Their statutes expressly provided that, when the wife obtained the divorce, the court should give her one-third of the personal property and the use of one-third of the husband’s real estate during her life. The court could not give her the use of real estate that was not within the jurisdiction of the court. That proposition was contested vigorously before the Arkansas court, the husband contending earnestly by his attorneys that the court could not give her anything on account of foreign land, and the court, as is demonstrated from the record, did not give her anything.
It appears conclusively from the record that the Arkansas court allowed her the money which she had loaned to the defendant, and the one-third of his'personal property there in Arkansas, and the value of her life interest in the real estate that he had. there. These items added together make the exact amount that the court allowed her, so that the record speaks for itself that the Arkansas court did not as a matter of fact give her anything on account of the York county land.
In Cizek v. Cizek, 76 Neb. 797, it was decided: “Under section 27, ch. 25, Comp. St. 1905, the district court has a continuing power, after a decree of divorce and alimony has beeh granted, to review and revise the provisions for alimony at its subsequent terms on petition of either of the parties.” In the opinion the court said: “In the case at bar a good and sufficient reason is shown why the former decree for alimony should be modified. * * * Having demonstrated that the attempted adjudication of the court upon the question of alimony was nugatory and of no effect, he cannot now be heard to urge it is a final adjudication of the matter.” So in this case the defendant on this trial insisted that the court could not give plaintiff anything on account of the Nebraska land. filhe *270court did not give her anything. “He cannot now be heard to urge it as a final adjudication of the matter.”